Citation Nr: 1452558	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for uterine fibroids, status post hysterectomy.  

2.  Entitlement to special monthly compensation (SMC) due to loss of use of creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active duty service from October 1990 to February 1995, with 3 months and 13 days of prior active duty service.  

These matters come to the Board of Veterans' Appeals (Board) following an appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in February 2014.  

The Veteran alleges that she was found to have uterine fibroids during the birth of her first child in October 1994 while on active duty service.  She has also alleged that as a result of the uterine fibroids she underwent a hysterectomy in 2004.  

A review of the Veteran's service treatment records (STRs) does not reflect a diagnosis of uterine fibroids.  In May 1992 the Veteran was seen for pelvic pain although a final clinical assessment is not evident.  Abdominal ultrasounds in September 1994 and October 1994 identified calcifications in the placenta.  

Following her release from active duty in February 1995, the Veteran underwent an abdominal ultrasound in February 1996.  The diagnostic report noted the uterine fundus to be enlarged and consistent with "leiomyoma."  (The Board notes that uterine fibroids are also known as leiomyomas.)  Otherwise, a May 2004 private gynecological report noted the Veteran's uterus to be enlarged with fibroids.  A June 2004 private surgical pathology report associated with the Veteran's uterus and cervix refers to "multiple intramural and subserosal leiomyoma" of the myometrium.  (The Board notes that myometrium is the muscular substance of the uterus.)  Furthermore, post-service treatment records reflect the Veteran's reported history of a tubal ligation.  

Medical literature documents that the growth patterns of uterine fibroids vary-they may grow slowly or rapidly, or they may remain the same size.  Also, fibroids range in size from seedlings, undetectable by the human eye, to bulky masses that can distort and enlarge the uterus.  See www.mayoclinic.org.  Also, the most common symptoms of uterine fibroids include heavy menstrual bleeding, prolonged menstrual periods, pelvic pressure or pain, frequent urination, difficulty emptying one's bladder, constipation, and/or backache or leg pains.  Id.

As noted above, the Veteran's STRs do not reflect any finding or diagnosis of uterine fibroids.  However, the Veteran was seen during her service period for pelvic pain.  The Board is not competent to render a medical conclusion as to whether the pelvic pain in service was or was not evidence of uterine fibroids.  Furthermore, while a placental calcification and a uterine fibroid appear to be different, any distinction, as well as the significance of the calcifications, is a medical determination.  

Therefore, it would be helpful to the Board if the Veteran was scheduled for medical examination and the examiner requested to provide an opinion as to whether the evidence supports that the Veteran did in fact have uterine fibroids in service and whether any subsequent hysterectomy was the result of uterine fibroids.  

The Board also notes that the Veteran has identified that she gave birth in 1994 at a civilian hospital in Watertown, New York.  Records associated with the hospitalization are not associated with the claims folders.  In an October 2010 statement, the Veteran reported that she did not know how to ". . . get in touch with the doctors to get my medical records."  In light of the development requested above, the Veteran should again be allowed an opportunity to submit a VA Form 21-4142 to allow the VA to obtain any available records associated with her pregnancy or treatment in 1994, and/or allowed to submit the records herself.  

Accordingly, the case is REMANDED for the following action:

(For the convenience of the VA examiner as outlined below, the AOJ should not remove the Board's tabs associated with the claims folders.)  

1.  Request that the Veteran identify any private or VA treatment she may have received for uterine fibroids and/or a hysterectomy.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for these disabilities.  

The Board is particularly interested in treatment records from a private hospital in Watertown, New York at which the Veteran has reported she gave birth to a child in 1994 and where she was reportedly diagnosed with uterine fibroids at that time.  The Board is also interested in the Veteran's available VA treatment records dated since November 2014 (based on review of available CAPRI records associated with the claims folders).  

If any such records identified by the Veteran and sought by VA are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA gynecological examination for the purpose of obtaining a medical opinion concerning her reported uterine fibroids and their relationship, if any, to military service and the Veteran's identified hysterectomy.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner should elicit from the Veteran a full history of her service and post-service gynecological symptomatology.  The examiner should also review the claims folders, in particular, the Veteran's service treatment records.  

(Of note, the Veteran alleges that she was found to have uterine fibroids during the birth of her first child in 1994 while on active duty.  She has also alleged that as a result of the fibroids she underwent a hysterectomy in 2004.  Ultrasounds in September and October 1994 identified calcifications in the placenta.  A post-service ultrasound in February 1996 noted the uterine fundus to be enlarged and consistent with "leiomyoma."  A May 2004 private gynecological report noted the Veteran's uterus to be enlarged with fibroids.  A June 2004 private surgical pathology report associated with the Veteran's uterus and cervix reflects "multiple intramural and subserosal leiomyoma" of the myometrium.)

Following an interview and examination of the Veteran as well as review of the claims folders, the examiner should opine as to the cause or causes of the Veteran's hysterectomy, as well as the medical probabilities that uterine fibroids were present in service or whether any current uterine fibroids are etiologically the result of a disease, incident, or injury in service.  

The examiner must provide a thorough explanation for his/her opinions.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If a benefit sought is denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

